Citation Nr: 0210672	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  98-01470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant






INTRODUCTION

The veteran had active military service from August 1943 to 
October 1945 and from November 1950 to January 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 RO rating decision 
which denied the veteran's application to reopen a claim of 
service connection for a back disorder.  In an April 1999 
decision, the Board denied the requested benefit.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2001 motion 
to the Court, the VA Secretary requested that the Board 
decision be vacated and the case remanded for the Board to 
address the applicability of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This motion was granted by an April 2001 Court 
order.  The case was then returned to the Board.  By an 
August 2001 letter, the Board gave the veteran and his 
representative an opportunity to submit additional evidence 
and argument.  No additional evidence was thereafter 
submitted, but the veteran's representative submitted 
additional written argument in April 2002.


FINDINGS OF FACT

1.  In April 1950 and July 1955, the RO denied the claim of 
service connection for a back disorder, and the veteran did 
not appeal.

2.  The evidence submitted since the July 1955 RO decision is 
cumulative and redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the 1955 RO decision, and his claim for service connection 
for a back disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R.§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from August 1943 to 
October 1945 and from November 1950 to November 1955.

Service medical records from his first period of service 
(August 1943-October 1945) are negative for any complaints, 
treatment or diagnosis of a back disorder.  The veteran's 
October 1945 service discharge examination reveals no 
musculoskeletal defects.  The service medical records are 
also negative for any treatment due to injuries sustained in 
a plane crash in 1944.

In a January 1950 report, T. K. Golden, M.D. stated that he 
examined the veteran that month and the veteran related that 
he injured his back in service in 1944 when his plane crashed 
into another plane while landing.  Dr. Golden related that 
the veteran reported that he was thrown forward which caused 
injury to his back.  The veteran reported that he received no 
treatment for his back injury and that his back began to 
bother him in approximately 1946.  The doctor diagnosed 
chronic low back sprain aggravated by poor posture.

In February 1950, the veteran filed a claim of service 
connection for a back disorder.  He alleged that he had a 
back disorder due to injuries sustained in a plane crash in 
service in 1944.

In February 1950 and April 1950, the veteran submitted 
statements from fellow servicemen who related that he was on 
a plane that crashed into another plane upon landing.  In 
these statements, it was reported that a number of the crew 
sustained bruises, that the veteran was treated for injuries 
sustained in the plane crash, and that the veteran complained 
of back problems and was treated at the base hospital.

In a February 1950 statement, F.M. MacLean, D.M. said he 
treated the veteran for low back symptoms in September and 
October 1948.

A March 1950 report from Dr. Golden indicates that the 
veteran reported for treatment in January 1948 complaining of 
low back pain.  He stated that his symptoms began 
approximately 4 months prior.  The diagnosis was chronic 
lumbosacral and sacral-iliac strain due to sway back and 
deformity and possible congenital anomaly of the lumbar 
spine.  

A March 1950 report from O.L. Wright, D.O. notes that the 
veteran was treated for complaints of back pain in July 1948.

In an April 1950 decision, the RO denied service connection 
for a back disorder.  The veteran was notified of the adverse 
determination in April 1950.  He did not appeal.

Service medical records from the veteran's second period of 
service (November 1950 to January 1955) show that in 1953 and 
1954, the veteran complained of back pain.  X-rays of the 
lumbosacral spin in 1953 were normal.  In 1954, the diagnosis 
was postural back ache.  His November 1954 service discharge 
examination report reveals that the veteran had a normal 
spine.

On a May 1955 VA examination, the veteran reported 
occasionally having recurrent backaches.  The diagnosis was 
mild chronic lumbosacral strain.

In July 1955, the RO denied service connection for a back 
disorder.  In August 1955, the veteran was notified of the 
adverse determination.  He did not appeal.

Later medical and other records primarily concern the 
veteran's service-connected psychiatric disorder.  VA 
outpatient treatment reports from the 1980s and 1990s show 
that he complained of back pain and was diagnosed as having 
degenerative joint disease of the lumbosacral spine.  On VA 
psychiatric examination in January 1988, the veteran stated 
that he had severe arthritis of the low back due to an injury 
sustained in a plain crash in 1944.

In July 1997, the veteran requested that his claim of service 
connection for a back disorder be reopened.  In support of 
his claim, he submitted photographs of a plane that was 
damaged.  He said that he was in that plane when it crashed 
and that he suffered an injury to his back.

In October 1997, the RO denied the veteran's request to 
reopen a claim of service connection for a back disorder.

In a November 1997 statement, the veteran stated that he was 
19 years old at the time of the plane crash and that he did 
not notice any back problems until he was 21 years of age.  
He stated that he could have had back problems prior to 
discharge but did not pay attention to it because he wanted 
to get discharged and go home.  He also submitted an article 
entitled "A Night Out of the Past."

In December 1997 and January 1998, the RO received additional 
statements, dated during those months, from members of the 
crew whose plane crashed into another plane upon landing.  
These individuals stated that the veteran received injuries 
and complained of back pain.

In a February 1998 statement, the veteran stated that he was 
basing his claim of service connection for a back disorder on 
the fact that his back problems started approximately 11/2 to 2 
years following the plane crash.  He stated that he thought 
that a whiplash or something caused his back problems and 
that arthritis set in.

During a March 1998 RO hearing, the veteran testified that a 
couple of years following service discharge, he started 
having problems with his back.  He stated that he saw a 
doctor and that he was given a back brace.  He related that 
after service he was never involved in any accidents and that 
as a result he felt that his current back problems were 
related to the plane crash in service.  He stated that 
throughout the years he received periodic treatment for his 
back problems but that he was unable to obtain records of 
such treatment.  He stated that he took aspirin and Motrin 
for his back pain.  He stated that a doctor had not reviewed 
his records and stated that his current back problems were 
related to the plane crash of 1944.

In November 1998, the veteran testified before a member of 
the Board, and he has submitted additional written statements 
dated from 1998 to 2000.  He reiterated his previous 
assertions that his back condition stemmed from a plane 
accident in service. 

II.  Analysis

A.  VCAA

The Secretary's March 2001 motion and the April 2001 Court 
order direct that the Board determine whether there has been 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  The companion VA regulation on this 
subject is found at 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159). 

The early case law from the Court, following enactment of the 
VCAA, including near the time of the Secretary's motion/Court 
order in the present appeal, was that cases involving almost 
any VA claim had to be remanded to determine the 
applicability of the VCAA.  See, e.g., Holliday v. Principi, 
14 Vet.App. 280 (2001).  However, the case law has evolved, 
and the Court has more recently recognized that the VCAA does 
not apply and remands are not required in a number of 
situations, such as when the a case turns on the law rather 
than the evidence, or when the record shows the evidence has 
already been fully developed and that there is no reasonable 
possibility that further development would aid in 
substantiating a claim.  See, e.g., Wensch v. Principi, 15 
Vet.App. 362 (2001).

The VCAA was enacted in November 2000.  Recent cases from the 
U.S. Court of Appeals for the Federal Circuit indicate that 
when VA action (including RO and Board action) on a claim was 
completed prior to enactment of the VCAA, and an appeal is 
taken to the Court, the Court should not retroactively apply 
the notice and duty to assist provisions of the VCAA.  See 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr. 24, 2002).  
In April 1999, the Board denied the application to reopen a 
claim for service connection for a back disorder.  As such 
Board decision was prior to the enactment of the VCAA, it 
seems (from the recent Federal Circuit cases) that the notice 
and duty to assist provisions of the VCAA would not apply to 
appellate proceedings in the Court.  

In any event, the April 1999 Board decision is now vacated, 
and the Board must address whether there has been compliance 
with the notice and duty to assist provisions of the VCAA.

As to the VA's duty to notify, the file shows that through 
correspondence, RO rating decisions, the statement of the 
case, the supplemental statement of the case, and RO and 
Board hearings, the VA has informed the veteran and his 
representative of the evidence necessary to reopen and 
substantiate the previously denied claim for service 
connection for a back disorder.  The veteran's representative 
also is versed in the law and has actual knowledge of this.  
The Board perceives no deficiencies in the notice 
requirements of the VCAA and related regulation.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)).

As to the duty to assist, the veteran and his representative 
have been given opportunities to submit any other evidence, 
most recently after the case was returned to the Board by the 
Court.  The VCAA itself suggests there is no duty on the part 
of the VA to assist a veteran as to an application to reopen 
a previously denied claim until new and material evidence is 
presented (i.e., until the claim has been reopened by new and 
material evidence).  See 38 U.S.C.A. § 5103A(f).  New 
38 C.F.R. § 3.159(c) provides that, in an application to 
reopen a previously denied claim, the VA will assist the 
applicant in obtaining relevant identified VA and non-VA 
records; however, this new regulation provision only applies 
to claims to reopen received by the VA on and after August 
29, 2001, and is not applicable to the present appeal.  66 
Fed. Reg. 45,620, 45,630.  Even assuming this new provision 
was applicable to the present appeal, or that there was a 
pre-VCAA duty to assist in obtaining records, such is of no 
consequence as the veteran has not identified additional 
existing records which, if obtained, would constitute new and 
material evidence to reopen a claim.  

Prior to the VCAA, as well as since its enactment, there is 
no VA duty to assist by providing a VA medical examination or 
opinion in an application to reopen a claim with new and 
material evidence.  In fact, any requirement of providing a 
VA medical examination/opinion before a claim is reopened 
would make the concept of finality of decisions largely 
meaningless.  New 38 C.F.R. § 3.159(c)(4)(iii) indicates that 
the VA will not provide a VA medical examination/opinion 
until a claim has been reopened by new and material evidence.  
New 38 C.F.R. § 3.159(c)(4)(iii) only applies to requests to 
reopen filed on or after August 29, 2001 (66 Fed. Reg. 
45,620, 45,631), yet prior law also did not require a VA 
medical examination/opinion in applications to reopen. 

In sum, the veteran and his representative have been notified 
of the evidence necessary to reopen and substantiate the 
previously denied claim for service connection for a back 
condition, and all VA development of evidence which is 
required has already been accomplished.  The Board finds that 
the notice and duty to assist provisions of the VCAA, and 
related VA regulation, have been satisfied with respect to 
the issue on appeal.




B.  Application to reopen claim for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for a low back disorder was denied by the 
RO in April 1950 (after the veteran's first period of 
service) and in July 1955 (after his last period of service), 
and he did not appeal.  The 1950 and 1955 RO decisions are 
final, with the exception that such claim may later be 
reopened by the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105.  The question now presented is 
whether new and material evidence has been presented, since 
the 1955 RO decision, which would permit the reopening of the 
claim.  Manio v. Derwinski, 1 Vet.App. 140 (1991); Evans v. 
Brown, 9 Vet.App. 273 (1996).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3rd 1356 (Fed.Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" in 
38 C.F.R. § 3.156(a) was recently changed, but the latest 
definition only applies to applications to reopen a claim 
received by the VA on or after August 29, 2001; thus it does 
not apply to the instant case.  66 Fed. Reg. 45,620, 45,630.]

Evidence considered at the time of the 1955 RO decision 
included the veteran's service medical records, post-service 
medical reports, written statements from the veteran, and 
statements from individuals who said they were on the same 
plane as the veteran when it crashed.  Service medical 
records from the veteran's first period of service (1943-
1945) are negative for any complaints or findings referable 
to a back disorder.  Post-service medical records show that 
the veteran began receiving treatment for back pain in 1948, 
more than 2 years after his first period of service ended, 
and he then gave a history of his symptoms beginning 4 months 
prior.  He was diagnosed as having lumbosacral and sacral-
iliac strain due to sway back and deformity and possible 
congenital anomaly of the lumbar spine.  Service medical 
records from his second period of service (1950-1955) show 
that he periodically complained of soreness of the back.  X-
ray studies in 1953 were negative.  In 1954, he was diagnosed 
as having a postural back ache.  A November 1954 discharge 
examination report is negative for any complaints or 
diagnosis of a back disorder.  Physical examination revealed 
a normal spine.  VA examination in May 1955 reveals a 
diagnosis of mild chronic lumbosacral strain.  Statements 
from the veteran are to the effect that he injured his back 
in a plane crash in 1944 and that his back began to bother 
him in 1946.  Statements from fellow servicemen are to the 
effect that the veteran was in a plane crash in 1944 and that 
he sustained injuries and was treated for back complaints.  
These individuals related that they were also on the plane 
when it crashed.

Evidence submitted after the 1955 RO decision includes later 
VA outpatient treatment reports, written statements from the 
veteran, a written article, statements from individuals who 
were state they were on the plane with the veteran when it 
crashed, and testimony given at RO and Board hearings.  

VA outpatient treatment reports from the 1980s and 1990s show 
that the veteran complained of back pain and was diagnosed as 
having degenerative joint disease of the lumbosacral spine.  
This is cumulative, not new information, as records showing 
that the veteran has a back disorder was previously 
considered.  Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).  
In addition, such records are also not material as they do 
not link his current back disorder with service, and thus are 
not so significant that they must be considered to fairly 
decide the merits of the claim. 

The veteran has submitted an article.  This article, although 
new, is not material as it does not tend to show that his 
current back disorder is related to service, including the 
reported plane crash in 1944.  Statements from fellow 
servicemen, who report they were on the plane with the 
veteran when it crashed and that the veteran sustained a back 
injury, are cumulative and not new, as such evidence was 
previously considered in the 1955 RO decision.  Vargas-
Gonzales, supra.

Since the 1955 RO decision, the veteran has also submitted 
additional written statements and hearing testimony of his 
own.  These statements and hearing testimony are reiterations 
of his previously considered assertions, and such are not new 
evidence.  Vargas-Gonzales, supra.  Moreover, his statements 
as to the cause of his current back disorder are not material 
evidence to reopen the claim since, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

In summary, the Board finds that the evidence received since 
the 1955 RO decision is not new and material.  It follows 
that the claim of service connection for a back disorder is 
not reopened.  Consequently, the application to reopen the 
claim must be denied.


ORDER

The application to reopen a previously denied claim for 
service connection for a back disorder is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

